DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 7, 2022 is acknowledged. The applicant has stated claims 1-3, 6-8, and 10-20 read on the elected invention. Accordingly, claims 4, 5, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 28, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the position actuator which moves the system to reduce the distance to the user of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, lines 2-3 recite “the pointing control circuit is configured to cause the position actuator to move the system” and it appears the word “pointing” may be a typo which should state “position”. The examiner notes paragraph 42 of the applicant’s specification states a position control circuit 145 may drive position actuators 140. As claim 18 is currently written, the position control circuit is present but doesn’t perform any functions. It appears line 2 contains a typo. Claim 18 will be treated as referring to the “position control circuit” which moves the system. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, line 1 recites “the operation control circuit” which lacks antecedent basis. None of claims 1, 3, 10, or 11 introduce “an operation control circuit”. Claim 7 introduces “an operation control circuit”, however claim 11 depends from claim 10 and not claim 7. For the purpose of examination, claim 11 will be treated as introducing “an operation control circuit”. 
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/076767 to Liu (a machine translation will be referred to herein).
In Reference to Claim 1#
Liu teaches:
A system, comprising:
a user-tracking circuit (human body sensing module 30), configured to determine a direction to a first user (human user); and
a pointing control circuit (electronic control module 50), for causing a payload (fan) to be aimed based on the direction to the first user (see page 5, lines 4-17 and Figure 2).
In Reference to Claim 3#
Liu teaches:
The system of claim 1, further comprising a first pointing control actuator (second motor 20) electrically connected to the pointing control circuit and mechanically connected to the payload, wherein the first pointing control actuator is configured to rotate the payload about a first axis (yaw axis).
In Reference to Claim 17#
Liu teaches:
The system of claim 3, wherein the user-tracking circuit is further configured to determine a distance to the first user (see page 5, lines 33-39). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 1 above, and further in view of WO 2008/014641 to Wang et al (a machine translation will be referred to herein).
In Reference to Claim 2
Liu teaches:
	The system of claim 1 comprising an oscillating fan (see page 5, lines 4-6) comprising:
	a fan motor (10) and the pointing control circuit.
Liu fails to teach:
	A clutch and a pointing drive gear mechanically connected to the fan motor through the clutch, wherein the pointing control circuit is configured to cause the clutch to be engaged or disengaged.
Wang teaches:
	A system comprising a fan (04, see Figure 1), a fan motor (2), a clutch (372), and a pointing drive gear (37) mechanically connected to the fan motor through the clutch, wherein a pointing control circuit (circuit board) is configured to cause the clutch to be engaged or disengaged (see page 7, lines 29-45, and Figures 1 and 8). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a clutch and pointing drive gear as taught by Wang as both references are directed to oscillating fans, and for the purpose of being able to control when the fan rotates.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 3 above, and further in view of WO 2018/027672 to Han (a machine translation will be referred to herein).
In Reference to Claim 6
Liu teaches:
	The system of claim 3, comprising the user tracking circuit and pointing control circuit.
Liu fails to teach:
	The user-tracking circuit is further configured to determine a direction to a second user and the pointing control circuit is further configured to cause the payload to be aimed, alternately, based on the direction to the first user and based on the direction to the second user.
Han teaches:
	A system comprising a user tracking circuit (infrared sensor) configured to determine a direction to a first user (first person) and a direction to a second user (second person), and a pointing control circuit (control chip MCU) is configured to cause a payload (smart fan) to be aimed, alternately, based on the direction (see page 3, lines 7-25 and Figures 3 and 4).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by configuring the user tracking circuit to detect a second user and configuring the pointing control circuit to cause the payload to face the first and second users alternately as taught by Han as both references are directed to systems configured to point to users, and for the purpose of being able to cool multiple people with the same fan.

	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 3 above, and further in view of JP 2019/094855 to Shirakawa (a machine translation will be referred to herein).
In Reference to Claim 7
Liu teaches:
	The system of claim 3. 
Liu fails to teach:
	A command receiving circuit and an operation control circuit, wherein the command receiving circuit is configured to receive a command from the first user, and the operation control circuit is configured to control an operating parameter of the payload.
Shirakawa teaches:
	A system (fan system 1) comprising a payload (fan 4a), a first user (person controlling fan), a command receiving circuit (operation unit 8) and an operation control circuit (control unit 9), wherein the command receiving circuit is configured to receive a command (such as stop or change operation mode) from the first user, and the operation control circuit is configured to control an operating parameter (fan speed) of the payload (see page 3, lines 17-23 and Figure 1).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a command receiving circuit and an operation control circuit as taught by Shirakawa as both references are directed to systems having payloads, and for the purpose of being able to adjust the operation of the payload as desired.
In Reference to Claim 8#
Liu as modified by Shirakawa teaches:
	The system of claim 7, wherein the payload comprises a fan (see abstract of Liu); and the operating parameter is a speed of the fan (see page 3, lines 17-23 of Shirakawa).

	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 3 above, and further in view of JP 2012-117418 to Wanatabe et al (a machine translation will be referred to herein).
In Reference to Claim 10
Liu teaches:
	The system of claim 3 comprising the user-tracking circuit.
Liu fails to teach:
	The user-tracking circuit is configured to determine a direction to a user device held by the first user.
Wanatabe teaches:
	A system (fan 1) comprising a user-tracking circuit (camera 15, controller 13) configured to determine a direction to a user device (instruction marker 40) held by a first user (see page 4, line 42 through page 5, line 7 and Figures 5 and 6).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a user device as taught by Wanatabe for the purpose of being able to further locate the user.
In Reference to Claim 11#
Liu as modified by Wanatabe teaches:
	The system of claim 10, wherein an operation control circuit (electronic control module 50 of Liu) is configured to reduce the level of operation of the payload when no signal is detected from the user device. Liu teaches turning the payload (fan) off when the user is not detected (see page 6, lines 50-52 of Liu).

	Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as modified by JP 2012-117418 to Wanatabe as applied to claim 10 above, and further in view of KR 2016-0049796 to Lee et al (a machine translation will be referred to herein).
In Reference to Claim 12
Liu as modified by Wanatabe teaches:
	The system of claim 10 comprising the user device.
Liu as modified by Wanatabe fails to teach:
	The user device is a smartphone.
Lee teaches:
	A system (smart fan 100) comprising a payload (fan 111), a first user (person controlling fan), wherein the first user has a user device (smartphone) capable of remotely controlling the payload (see page 3, lines 19-30, page 5, line 17 through page 6, line 1, and Figure 1).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu as modified by Wanatabe by using a smartphone as the user device as taught by Lee as both references are directed to systems having payloads, and for the purpose of being able to further control the payload using the smartphone, such as changing operational parameters.
In Reference to Claim 13
Liu as modified by Wanatabe teaches:
	The system of claim 10 comprising the user-tracking circuit and the user device.
Liu as modified by Wanatabe fails to teach:
	The user-tracking circuit is configured to detect electromagnetic radiation emitted by the user device.
Lee teaches:
	A system (smart fan 100) comprising a payload (fan 111), a first user (person controlling fan), a user-tracking circuit (information processor 130 and object detection sensor 123) and a user device (smartphone), wherein the user-tracking circuit is configured to detect electromagnetic radiation (radio frequency (RF) communication system or Bluetooth, page 5, line 20 and line 39) emitted by the user device to send position data (from GPS chip) (see page 3, lines 19-30, page 5, line 17 through page 6, line 1, and Figure 1).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu as modified by Wanatabe by configuring the user-tracking circuit to detect electromagnetic radiation from the user device as taught by Lee as both references are directed to systems having controllable payloads, and for the purpose of being able to better locate the user and control the payload.
parameters.
In Reference to Claim 14
Liu as modified by Wanatabe and Lee teaches:
	The system of claim 13, wherein the electromagnetic radiation is radio-frequency (see page 5, line 20 of Lee).
parameters.
In Reference to Claims 15 and 16
Liu as modified by Wanatabe and Lee teaches:
	The system of claim 14, wherein the electromagnetic radiation is configured to transport data, and wherein the user-tracking circuit is configured to receive, in the data, a location of the user. Lee teaches the user device has a GPS chip capable of tracking the position of the user device. The user device is configured to transmit this data to the user-tracking circuit (page 5, line 17 through page 6, line 1 of Lee).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 17 above, and further in view of CN 210686371 to Xu (a machine translation will be referred to herein).
In Reference to Claim 18
Liu teaches:
	The system of claim 17 comprising the pointing control circuit.
Liu fails to teach:
	A position control circuit and a position actuator, wherein the pointing control circuit is configured to cause the position actuator to move the system to reduce the distance to the first user.
Xu teaches:
	A system (smart fan 10) comprising a pointing control circuit (main control chip, see page 3, line 16), a position control circuit (not described, the inherent control system for driving wheels 161 and 162) and a position actuator (wheels 161, 162), wherein the position control circuit is configured to cause the position actuator to move the system to reduce the distance to the first user (see page 3, lines 25-26, page 3, lines 43-50 and Figure 1).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a position control circuit and a position actuator as taught by Xu as both references are directed to smart fan systems, and for the purpose of being able to better align with the user’s position and optimize the user experience (page 3, lines 49-50 of Xu).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 3 above, and further in view of WO 2020/256236 to Seo (a machine translation will be referred to herein).
In Reference to Claim 19
Liu teaches:
	The system of claim 3.
Liu fails to teach:
	The system further comprises a battery configured to power the system.
Seo teaches:
	A system (fan) having a battery (power supply 130) configured to power the system (see page 4, lines 20-21 and Figures 1 and 2).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a battery to power the system as taught by Seo for the purpose of being able to power the payload.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/076767 to Liu as applied to claim 3 above, and further in view of WO 2017/152833 to Chen (a machine translation will be referred to herein).
In Reference to Claim 20
Liu teaches:
	The system of claim 3.
Liu fails to teach:
	The system further comprises a microphone and a voice-processing circuit for receiving voice commands.
Chen teaches:
	A system comprising a payload (smart fan), a microphone (3) and a voice-processing circuit (6, 7) for receiving voice commands (abstract).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Liu by adding a microphone and voice-processing circuit as taught by Chen as both references are directed to systems having payloads, and for the purpose of being able to remotely control the payload.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745